Citation Nr: 1423514	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-42 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed due to herbicide exposure, or secondary to diabetes mellitus, type II or coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled for a hearing before the Board in February 2012, but failed to appear despite notice being sent to his last known address.  He has not indicated good cause for his failure to appear nor has he requested a new hearing.  Thus, the Board considers his hearing request withdrawn.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims various theories for entitlement to service connection for hypertension.  He believes his hypertension is directly attributable to in-service Agent Orange herbicide exposure during his service in Vietnam.  Alternatively, he believes his hypertension is secondary to his service-connected conditions of diabetes mellitus, type II or coronary artery disease (CAD).

His military records confirm his presence in Vietnam from September 6, 1970 to May 22, 1971 and, therefore, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307 (2013).  Hypertension, however, is not on the list of diseases presumptively associated with herbicide exposure.  See id. § 3.309(e).  Even if a presumption is found inapplicable, however, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records are silent as to any complaints, treatment, or findings consistent with hypertension.  After service, the Veteran was hospitalized in November 2003 for a heart attack.  At that time, he was diagnosed with heart disease and diabetes mellitus, type II.  Treatment records since this time confirm ongoing treatment for CAD, diabetes, and hypertension.  A July 2004 VA examination notes a diagnosis of "essential hypertension," but does not otherwise indicate an opinion with regard to etiology.  The Veteran submitted a signed statement from a private physician dated November 2009 indicating the diagnosis of "hypertension (secondary to Ischemic Heart Disease and/or DM)" is more likely than not a result of his military service.  No rationale is provided for the opinion.

The Veteran was recently awarded service connection for CAD rated 100 percent disabling in a February 2011 rating decision.

To date, the Veteran has never been afforded a VA examination specifically to determine the etiology of his hypertension, to include whether the his hypertension was caused or aggravated by his CAD and/or diabetes.  In light of the medical evidence, and the Veteran's recent grant of service connection for CAD a VA examination is warranted.  See 38 C.F.R. § 3.310

The VA should also send corrective notice to the Veteran indicating the evidence necessary to establish service connection for hypertension under all his raised theories:  (1) directly related to herbicide exposure, (2) secondary to diabetes mellitus, type II, or (3) secondary to CAD.  The March 2008 letter sent to the Veteran only addresses theory (2). 

The VA should also take this opportunity to obtain any and all recent VA outpatient treatment records from January 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must send corrective notice to the Veteran to include the evidence necessary to establish his claim seeking entitlement to service connection, to include directly attributable to herbicide exposure or, in the alternative, secondary to service-connected CAD and/or diabetes mellitus, type II.  

2. Contact the Veteran and his representative and afford them the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA facilities at which he received treatment for his hypertension since January 2011.  

3. Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the response, the RO must request all treatment records from the VA Medical Center since January 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4. After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to determine whether the Veteran's hypertension is attributable to his military service, presumed Agent Orange herbicide exposure, or service-connected CAD and/or diabetes mellitus, type II.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner is asked to reconcile any opinion proffered with the November 2009 opinion from the private physician indicating a positive nexus.  The examiner is also informed that the Veteran's Agent Orange exposure is presumed.

Based on the clinical examination, and consideration of the evidence of record (to include lay statements), the examiner must answer the following:
(a) Is the Veteran's hypertension "at least as likely as not" directly attributable to his military service, to include presumed Agent Orange exposure?
(b) If not, is the Veteran's hypertension "at least as likely as not" caused or aggravated by his service-connected diabetes mellitus, type II?
(c) If not, is the Veteran's hypertension "at least as likely as not" caused or aggravated by his service-connected coronary artery disease?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

5. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

